HUNT, Circuit Judge
(after stating the facts as above). Plaintiff in error contends that the verdict was against the law, in that the jury did not apply the instructions to the evidence; the point urged being that no recaption of the trucks was had by the Moreland Company, but that it proceeded in another way to collect, by taking charge of the business, under a promise to conduct it and collect the amount owing to it from the proceeds, and then to turn back the business to the Davis Company. Although all the evidence is not included in the hill of exceptions, we gather these facts from the record:
The conditional sales contracts made between December, 1937, and October, 1918, contained a clause giving to the Moreland Company the right to retake the trucks agreed to he sold into its own possession, and that upon failure on the part of the Davis Company to pay any installment, or upon any default, all moneys theretofore paid on the purchase price should he forfeited, and all claims to damages were to be waived, and the moneys that had been paid before recaption were to be regarded as payment for use and possession of the trucks. The chattel mortgage given in April, 1918, provided that, if the mortgagor should fail to make any payment or fully live up to the conditional sales contracts, then the Moreland Company could claim a forfeiture and could at once proceed to foreclosure, or at its option, take possession of all the mortgaged property and sell it as provided by law. There was also a clause that the mortgage should become null and void if the mortgagee should exercise its right of recaption under the conditional sales contracts, or if the mortgagor fully complied with all the requirements of said contracts. On July' 22, 1918, the Davis Company was in debt to the Moreland. Company, and on September 13, 1918, owed on the conditional sales contracts upwards of .$22,750; also, to unsecured creditors about $20,000. On that day the directors and stockholders of the Davis Company signed a paper authorizing Scales, one of the defendants in error, manager of the Moreland Company, to take possession of all the property belonging to the Davis Company and to assume exclusive control and manage*546ment, and to pay costs of operation and apply the balance toward the reduction of moneys due the Moreland Company, and upon full pa}^ment of the indebtedness to tire Moreland' Company restore possession to the Davis Company. The stockholders also agreed to deposit forthwith with Scales certificates representing their shares' in the Davis Company, duly indorsed, pending the execution of the memorandum. All Outstanding shares (except one or two) issued by the Davis Company were owned by Mrs. Davis, E. C. Davis, and C. B. Gillespie, all of whom, presumably in good faith, signed the memorandum referred to. After September, 1918, Scales ran thelmsiness, endeavoring to make it pay, all the time using ten of the motor trucks that had been acquired hy the Davis Company under the conditional sales contracts with the More-land Company. Scales testified that he ran the business honestly and as economically as practicable, but it was impossible to make money; that the agreement to run it was with a view of benefiting all; that none of the notes due the Moreland Company were liquidated.
[ 1 ] In behalf of the Davis Company the endeavo.r is to construe the writing which authorized Scales to take possession and run the business as a waiver of the right of recaption. But in our opinion the agreement was not necessarily a sale or waiver, but might well be regarded as one by. which Scales was authorized to run the business for the specific purposes named. Scales called it “an experiment” had as a result of an understanding between the Davis Company and the More-land Company, and testified that when he turned over the business to the Moreland Company in January, 1919, everything was accounted for to the Davis Company.
[2] The plaintiff in error assumed that the issues were properly for the jury, for it did not ask for a peremptory instruction for a verdict in its favor. In such event the submission of the issues of fact to the jury cannot be ground for reversal. Hartford Life Ins. Co. v. Unsell, 144 U. S. 439, 12 Sup. Ct. 671, 36 L. Ed. 496; Stanton v. Hample (C. C. A.) 272 Fed. 424.
[3] The fact that the agreement of September 13th does not appear to have been authorized at a corporate meeting or to have been in the form of a corporate resolution does not affect its validity. As already indicated, all of the stock, except one or two shares, having been in the ownership of persons who signed the authorization, the entire stock, practically, was represented, and there is nothing of substance to show that it was a fraud upon the rights of the 'Davis Company or any of the signers. Bell v. Blessing, 225 Fed. 750, 141 C. C. A. 34.
[4] Plaintiff in error also argues that nothing was done whereby title was transferred from the Davis Company to the Moreland Company. It is evident that the Moreland Company acted under the contract by retaking possession of the property because of the default of the Davis Company, and as the right to retake possession existed the notes given bjr the Davis Company have become valueless as against the Moreland Company. In re Robinson Machine Co. (D. C.) 268 Fed. 165; A. Leschen & Sons Rope Co. v. Mayflower Co., 173 Fed. 855, 97 C. C. A. 465, 35 L. R. A. (N. S.) 1.
[5] The presumption being that the verdict was supported by the *547evidence and is in accord with the law, this court, in the absence of all the evidence and instructions, cannot say that the judgment is contrary to the law. Plaintiff in error having failed to show any prejudice to its l-ights, the judgment must stand.
Affirmed.